IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-76,336-04


                  EX PARTE JOSE CONCEPCION MENDOZA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 692486-C IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of injury to a child and sentenced to sixty years’ imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Mendoza v. State, No. 14-95-00704-CR (Tex.

App.—Houston [14th Dist.] 1997, pet. ref’d). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

        Applicant relies on the statutory basis in Code of Criminal Procedure Article 11.073 to assert

that new scientific evidence has emerged that contradicts the scientific evidence relied upon by the

State at trial.

        Applicant has alleged facts that, if true, might entitle him to relief. Tex. Code Crim. Proc.
art. 11.073; Ex parte Robbins, 478 S.W.3d 678 (Tex. Crim. App. 2014). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court

may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings regarding the report from Dr. Carl Wigren attached to

Applicant’s habeas application. Those findings should include whether the information included in

the report is based on relevant scientific evidence which was not available at the time of Applicant’s

trial as defined by TEX . CODE CRIM . PRO . Art. 11.073, whether the information in Dr. Wigren’s

report proves that Applicant is actually innocent of the charge, and whether the report is so reliable

and so contradicts the scientific evidence relied upon by the State at trial that no reasonable juror

would have convicted Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
Filed: March 31, 2021

Do not publish